PER CURIAM.
Appellants, Paul S. Munson, Clinton Jacobs, Francis L. Washington, George *334M. Washington, Ernest Walker, and another, wore indicted for the crimes of housebreaking and larceny, the indictment alleging (1) that they entered the store of Jada, Inc., a body corporate, with intent to steal the property of another; and (2) that they stole the property of Jada, Inc. of the approximate value of $1081.00.
George M. Washington and Ernest Walker were tried together, found guilty and sentenced. Paul S. Munson, Clinton Jacobs and Francis L. Washington were tried together and were also found guilty and sentenced.
On this appeal, court-appointed counsel have earnestly urged upon us numerous claims of error. An examination of the record convinces us that there are no errors affecting substantial rights.
Affirmed.